IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: K.J., A JUVENILE                   : No. 573 MAL 2015
                                          :
                                          :
PETITION OF: K.J., A JUVENILE             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of December, 2015, the Petition for Allowance of Appeal

is DENIED.